      Case 4:19-cv-00497-O Document 10 Filed 01/21/20     Page 1 of 29 PageID 76



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                             FORT WORTH DIVISION

 LIFE PARTNERS CREDITORS’                    §
 TRUST, et al.,                              §
                                             §
                      Plaintiffs,            §
                                             § Civil Action No. 4:19-cv-00497-O
 v.                                          §
                                             §
 JAMES ALEXANDER., et al.                    §
                                             §
                   Defendants.               §

       PLAINTIFFS’ MOTION FOR CERTIFICATION OF A DEFENDANT CLASS,
       APPOINTMENT OF CLASS REPRESENTATIVES AND CLASS COUNSEL,
                          AND BRIEF IN SUPPORT



Dated: January 21, 2020


                                      Respectfully submitted,

                                       By: /s/ Nicole L. Williams
                                          Nicole L. Williams
                                          Texas Bar No. 24041784
                                          Sydne K. Collier
                                          Texas Bar No. 24089017
                                          THOMPSON & KNIGHT LLP
                                          1722 Routh Street, Suite 1500
                                          Dallas, Texas 75201
                                          Telephone: 214.969.1700
                                          Facsimile: 214.969.1751
                                          Nicole.Williams@tklaw.com
                                          Sydne.Collier@tklaw.com

                                       ATTORNEYS FOR PLAINTIFFS
Case 16-04036-mxm Doc 460 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 1 of 28
   Case 4:19-cv-00497-O Document 10 Filed 01/21/20 Page 2 of 29 PageID 77


 David M. Bennett
 Texas Bar No. 02139600
 Nicole Williams
 Texas Bar No. 24041784
 THOMPSON & KNIGHT LLP
 1722 Routh Street, Suite 1500
 Dallas, Texas 75201
 214.969.1700 (telephone)
 214.969.1751 (facsimile)
 david.bennett@tklaw.com
 nicole.williams@tklaw.com

                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                     FORT WORTH DIVISION

 IN RE:                                     §
                                            §     CASE NO. 15-40289-rfn11
 LIFE PARTNERS HOLDINGS, INC.,              §
 et. al.                                    §     JOINTLY ADMINISTERED
                                            §          (Chapter 11)
        Debtors.                            §



 LIFE  PARTNERS    CREDITORS’               §
 TRUST AND ALAN M. JACOBS, AS               §
 TRUSTEE OF THE LIFE PARTNERS               §     ADV. PRO. NO. 16-04036
 CREDITORS’ TRUST                           §
                                            §    CERTIFICATION OF DEFENDANT
 VS.                                        §         CLASS REQUESTED
                                            §
 JAMES ALEXANDER, et al.; each §
 individually, and as representatives or §
 members of a class of all others similarly §
 situated                                   §
                                            §


       PLAINTIFFS’ MOTION FOR CERTIFICATION OF A DEFENDANT CLASS,
       APPOINTMENT OF CLASS REPRESENTATIVES AND CLASS COUNSEL,
                          AND BRIEF IN SUPPORT
Case 16-04036-mxm Doc 460 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 2 of 28
   Case 4:19-cv-00497-O Document 10 Filed 01/21/20 Page 3 of 29 PageID 78



                                                TABLE OF CONTENTS

I.     INTRODUCTION & BACKGROUND ..............................................................................1

       A.         Life Partners Fraudulent Scheme ............................................................................ 2

       B.         Transfers to Defendants .......................................................................................... 4

II.    ARGUMENT & AUTHORITIES .......................................................................................6

       A.         Plaintiffs seek to certify a definable Defendant Class and Subclasses. .................. 7

       B.         Because the requirements of Federal Rule of Civil Procedure 23(a) are
                  satisfied, this Court should certify the Defendant Class and Defendant
                  Subclasses. ............................................................................................................ 10

                  i.         The Defendant Class and Defendant Subclasses satisfy the
                             numerosity requirement. ............................................................................11
                  ii.        The Defendant Class and Defendant Subclasses satisfy the
                             commonality and typicality requirements. .................................................12
                  iii.       The Defendant Class and Defendant Subclasses satisfy the adequate
                             representation requirement.........................................................................14
       C.         Because the requirements of Federal Rule of Civil Procedure 23(b)(1) are
                  satisfied, this Court should certify the Defendant Class and Defendant
                  Subclasses. ............................................................................................................ 17

       D.         The Court should appoint Thomas S. Brandon, Jr. of Whitaker, Chalk,
                  Swindle & Sawyer, LLP as Class Counsel. .......................................................... 20

III.   PRAYER ............................................................................................................................21




PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION – Page ii
Case 16-04036-mxm Doc 460 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 3 of 28
   Case 4:19-cv-00497-O Document 10 Filed 01/21/20 Page 4 of 29 PageID 79



                                                TABLE OF AUTHORITIES


                                                                  CASES

Berger v. Compaq Comput. Corp., 257 F.3d 475 (5th Cir. 2001) ................................................ 15

Castro v. Collecto, Inc., 256 F.R.D. 534 (W.D. Tex. 2009) ......................................................... 15

First Fed. of Mich. v. Barrow, 878 F.2d 912 (6th Cir. 1989) ....................................................... 19

In re Integra Realty Res. Inc., 354 F.3d 1246 (10th Cir. 2004) .................................................... 20

In re Integra Realty Resources, Inc., 179 B.R. 264 (Bankr. D. Colo. 1995), aff’d, 354
   F.3d 1246 (10th Cir. 2004) ................................................................................................. 19, 20

In re TWL Corp., 712 F.3d 886 (5th Cir. 2013) ............................................................................ 11

Local Joint Exec. Bd. Of Culinary/Bartender Trust Fund v. Las Vegas Sands, Inc., 244
  F.3d 1152 (9th Cir, 2001) ......................................................................................................... 15

Lynch Corp. v. MII Liquidating Co., 82 F.R.D. 478 (D. S.D. 1979) ............................................ 19

Mary Kay Inc. v. Reibel, 327 F.R.D. 127 (N.D. Tex. 2018) ........................................................... 7

Mullen v. Treasure Chest Casino, LLC, 186 F.3d 620 (5th Cir. 1999) .................................. 11, 12

Stewart v. Winter, 669 F.2d 328 (5th Cir. 1982)........................................................................... 18

Stirman v. Exxon Corp., 280 F.3d 554 (5th Cir. 2002) ................................................................. 13

Stott v. Capital Fin. Servs., Inc., 277 F.R.D. 316 (N.D. Tex. 2011)............................................. 15

U.S. Bank Nat. Assoc. v. Verizon Commc’ns Inc., No. 3:10-cv-1842-G, 2012 WL
  3100778 (N.D. Tex. July 31, 2012) .......................................................................................... 13

Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338 (2011) .................................................................. 12

                                                                STATUTES

11 U.S.C. § 502(d) .......................................................................................................................... 6

11 U.S.C. § 547, 550, 551 ............................................................................................................... 6

11 U.S.C. § 548(a)(1)(A), 550, 551 .......................................................................................... 6, 13

11 U.S.C. § 548(a)(1)(B), 550, 551 ................................................................................................ 6

11 U.S.C. §§ 105, 544, and 550 .................................................................................................... 19


PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION – Page iii
Case 16-04036-mxm Doc 460 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 4 of 28
   Case 4:19-cv-00497-O Document 10 Filed 01/21/20 Page 5 of 29 PageID 80



11 U.S.C. §§ 544, 550, 551 ....................................................................................................... 6, 14

Tex. Bus. & Com. Code § 24.005(a)(1).................................................................................... 6, 13

Tex. Bus. & Com. Code § 24.005(a)(2).......................................................................................... 6

Tex. Bus. Com. Code § 24.001 ..................................................................................................... 19

                                                                   RULES

Fed. R. Civ. P. 23 .......................................................................................................................... 12

Fed. R. Civ. P. 23(a) ....................................................................................................................... 7

Fed. R. Civ. P. 23(b) ....................................................................................................................... 7

Fed. R. Civ. P. 23(g) ..................................................................................................................... 21

Fed. R. Civ. P. 23(g)(1)(A) ........................................................................................................... 21

Fed. R. Civ. P. 23(g)(1)(C) ........................................................................................................... 21

Fed. R. Civ. P. 23(g)(4)................................................................................................................. 21




PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION – Page iv
Case 16-04036-mxm Doc 460 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 5 of 28
   Case 4:19-cv-00497-O Document 10 Filed 01/21/20 Page 6 of 29 PageID 81



TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

         Pursuant to Federal Rule of Civil Procedure 23, The Life Partners 1 Creditors’ Trust (the

“Creditors’ Trust”) 2 and Alan M. Jacobs, as Trustee for the Creditors’ Trust (the “Creditors’

Trustee”) (collectively, the “Plaintiffs”) file this Motion for Certification of a Defendant Class

and Appointment of Class Representatives and Class Counsel and Brief in Support (the “Motion”)

and would respectfully show this Court the following: 3

                             I.       INTRODUCTION & BACKGROUND 4

         1.       This adversary proceeding arises from the massive fraud perpetrated by

Brian Pardo (“Pardo”) and his accomplices.

         2.       Life Partners was in the business of marketing and selling investment contracts

related to life insurance policies known as viatical settlements or life settlements. From at least on

or about January 1, 2007 through on or about February 1, 2015, Pardo and his accomplices devised

and implemented a scheme to defraud investors (“Investors”) and to obtain money and property

from these Investors by false and fraudulent pretenses, representations, and promises. 5


1
  Reorganized Life Partners Holdings, Inc., Reorganized Life Partners, Inc., and Reorganized LPI Financial Services,
Inc. (together, the “Reorganized Debtors”).
2
 The Creditors’ Trust was created as part of the Revised Third Amended Joint Plan of Reorganization of Life Partners
Holdings, Inc. et al., Pursuant to Chapter 11 of the Bankruptcy Code (the “Plan”) that was confirmed on November
1, 2016, and went effective on December 9, 2016. See Order Confirming Revised Third Amended Joint Plan of
Reorganization of Life Partners Holdings, Inc. et al., Pursuant to Chapter 11 of the Bankruptcy Code, In re Life
Partners Holdings, Inc., et al., Case No. 15-40289-rfn (Bankr. N.D. Tex.) (the “Bankruptcy Case”), Dkt. No. 3439,
entered Nov. 1, 2016 (the “Confirmation Order”). The Effective Date of the Plan was December 9, 2016. See Notice
of (I) Occurrence of Effective Date, and (II) Certain Related Deadlines, In re Life Partners Holdings, Inc., et al., Case
No. 15-40289-rfn (Bankr. N.D. Tex.), Dkt. No. 3615, entered Dec. 9, 2016. Alan M. Jacobs was appointed Creditors’
Trustee under the Plan.
3
 Capitalized terms that are not defined herein shall have the meaning ascribed to them in Plaintiffs’ Second Amended
Class Action Complaint [Dkt. 41].
4
  This recitation of facts is set forth in the Second Amended Class Action Complaint at ¶¶ 1- 14 and 221-264.
5
  LPHI Bankruptcy Case, Declaration of H. Thomas Moran II in Support of Voluntary Petitions, First Day Motions
and Designation as Complex Chapter 11 Case (the “Moran Declaration”), Dkt. No. 347; and The Trustee’s Report
Concerning His Investigation of the Debtors’ Pre-Petition Business Conduct, LPHI Bankruptcy Case, Dkt. No. 1584
(the “Report”) are incorporated herein by reference.



PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION – Page 1
Case 16-04036-mxm Doc 460 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 6 of 28
   Case 4:19-cv-00497-O Document 10 Filed 01/21/20 Page 7 of 29 PageID 82



           3.       Pardo and his accomplices implemented the fraudulent scheme to defraud Investors

and the Life Partners Estate 6 through misrepresentations and omissions and in so doing transferred

tens of millions of dollars to other entities and individuals.

           4.       Defendants and the Defendant Class were beneficiaries of Life Partners’ scheme.

Since 2008, Defendants and the Defendant Class collectively profited from this scheme through

the transfers by Life Partners to Defendants and the Defendant Class of tens of millions of dollars

that LPHI fraudulently distributed in the form of illegitimate dividends.

A.         Life Partners Fraudulent Scheme

           5.       Pardo was the CEO of LPI from its incorporation in 1991 until February 2015 and

also served as LPHI’s President, CEO, and Chairman of the Board from January 2000 until

January 2015. Pardo owned more than 50% of LPHI’s stock through his family trust (the “Pardo

Family Trust”) 7 and, through dividends, salaries, and other transfers, he and other accomplices

looted the company of monies earned through the fraudulent scheme.

           6.       The fraudulent scheme orchestrated by Pardo and his accomplices involves a web

of falsities, but a primary element for many years was the sale of investment contracts (through

which Investors obtained an interest in the proceeds of a life insurance policy) on the basis of life

expectancies (“LEs” or “LE”) that were significantly shorter than those provided to Life Partners

by independent, third-party LE providers in the industry on the very same insureds. Life Partners

did not disclose to its Investors that it had a longer LE in its possession, nor did it disclose that the




6
    “Estate” or “Life Partners Estate” refers to the collective bankruptcy estates of LPHI and the Subsidiary Debtors.
7
 Pardo Family Trust (“PFT”) owns Pardo Family Holdings, Ltd. (“PFH”), and PFH owns over 50% of the stock of
LPHI. Upon information and belief, Pardo Family Holdings US, LLC (“PFHUS”) was created, and PFT now owns
PFHUS, which now owns PFH. As such, the term “Pardo Family Trust” herein refers to PFT, PFH, and PFHUS
collectively.



PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION – Page 2
Case 16-04036-mxm Doc 460 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 7 of 28
   Case 4:19-cv-00497-O Document 10 Filed 01/21/20 Page 8 of 29 PageID 83



doctor that provided LEs to Life Partners was untrained and had no prior experience rendering

actuarial LEs.

          7.     The LEs Life Partners used to market its investments were far too short in most

instances, and as a result of unanticipated premium obligations, the actual cost of the investment

for thousands of Investors exceeded what those Investors were told and what they planned for,

frequently resulting in severely diminished returns (if any) for Investors and, in some cases,

voluntary abandonments of their investments. The shortened LEs, which at one time generated

profits for LPI and Pardo, ultimately led to litigation against Life Partners.

          8.     Pardo and other accomplices also misrepresented to Investors the acquisition cost

of the investments. The “acquisition cost” included the amount Life Partners had paid for the

policy, the premiums to be escrowed, and fees to Life Partners, its sales agents (“Licensees”), and

others.

          9.     Specifically, Life Partners hid the egregious amount it charged in fees and

commissions from its Investors, never disclosing that roughly one-third of all investment dollars

went to fees and commissions paid to Life Partners and its Licensees. Instead, Investors believed,

based on representations of the value of the investments, that their funds were used by Life Partners

to purchase the policies and to escrow for anticipated future premiums. In reality, on average, less

than 20% of the proceeds from Investors were used to acquire the policy. The remaining 80% of

the acquisition cost was divided primarily between future premiums and commissions to Licensees

and Life Partners. But because, among other things, Life Partners had misled Investors about the

actual LE of the insureds, the Investors’ escrowed funds were rarely sufficient to pay the needed

premiums. Investors were therefore frequently called upon to make up the difference, reducing

their possible return with every additional premium payment.




PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION – Page 3
Case 16-04036-mxm Doc 460 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 8 of 28
   Case 4:19-cv-00497-O Document 10 Filed 01/21/20 Page 9 of 29 PageID 84



         10.      Until the filing of LPHI’s bankruptcy petition, the fraudulent scheme continued to

generate funds that flowed into the pockets of Pardo and other accomplices, at the expense of

Life Partners and its Investors.

B.       Transfers to Defendants

         11.      Shareholders (other than Pardo and his entities) received transfers of funds from

LPHI in the form of dividends from January 2008 through February 2015, totaling approximately

$33.9 million (the “Transfers”). Defendants and the Defendant Class, as set forth in the Second

Amended Class Action Complaint, are each of those shareholders of LPHI stock who received

dividends paid by LPHI 8 to such shareholder, whether directly, through an intermediary holding

company, or otherwise, from January 2008 through February 2015. In this Motion, Plaintiffs seek

to certify a defendant class of all shareholders receiving at least $1,375 in dividends.

         12.      These dividends were fraudulent transfers because Defendants and the Defendant

Class exchanged no reasonably equivalent consideration for what they received. These

distributions deprived Life Partners of amounts which otherwise would be available to administer

and maintain the life insurance policies at the heart of Life Partners’ business for the benefit of the

defrauded Investors.

         13.      Pardo looted Life Partners (and conspired with family members and other

accomplices to do so) even after he knew the business had become insolvent and unsustainable,

including by declaring illegitimate dividends, and Defendants and the Defendant Class benefitted

from the fraud at the expense of Life Partners and its creditors. Indeed, three such dividends were




8
 While LPHI made dividend distributions to its shareholders, all funds or monies used for such dividend distributions
originated from LPI’s business operations and sale of investment contracts. Specifically, the dividend distributions to
Defendants and the Defendant Class consisted of funds or monies transferred from the accounts of LPI to LPHI.



PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION – Page 4
Case 16-04036-mxm Doc 460 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 9 of 28
  Case 4:19-cv-00497-O Document 10 Filed 01/21/20 Page 10 of 29 PageID 85



declared and paid after a federal court jury found LPHI, Pardo, and Life Partners’ then-General

Counsel, Secretary, and President R. Scott Peden liable for violating the federal securities laws.

        14.      Specifically, from January 2008 through February 2015, LPHI declared and paid

dividends on the following dates and in the following amounts:

                                                             Approximate                            Dividends to
                        Record                   Dividend/
  Date Declared                     Date Paid                  Shares        Total Dividends     Shareholders (excl.
                         Date                      Share
                                                             Outstanding                           Pardo and PFH)
      2/8/2008          2/29/2008    3/14/2008     0.06         11,960,542   $      718,091.91   $         419,063.38
     5/21/2008           6/1/2008    6/16/2008     0.07         11,887,213   $      831,562.73   $         483,634.10
      8/7/2008          8/31/2008    9/15/2008     0.07         11,887,213   $      832,051.33   $         485,223.31
    10/22/2008         11/30/2008   12/15/2008     0.08         11,887,213   $      953,747.17   $         562,001.57
     2/24/2009           3/6/2009    3/16/2009     0.07         14,952,372   $    1,040,034.01   $         614,572.19
      5/7/2009          5/25/2009    6/15/2009     0.07         14,859,016   $             -     $                -
     5/14/2009          5/25/2009    6/15/2009     0.25         14,859,016   $    4,754,669.27   $       2,809,700.95
     7/27/2009           8/7/2009    9/15/2009     0.25         14,859,016   $    3,715,339.49   $       1,840,339.74
    10/26/2009          11/6/2009   12/15/2009     0.25         14,859,016   $    3,714,823.28   $       2,195,316.78
     1/25/2010           2/5/2010    3/15/2010     0.25         14,859,016   $    3,714,997.59   $       1,839,997.84
     4/26/2010           5/7/2010    6/15/2010     0.25         14,915,246   $    3,728,938.95   $       1,853,939.20
      8/6/2010           8/6/2010    9/15/2010     0.25         14,915,246   $    3,728,877.00   $       1,853,877.00
      9/3/2010         10/15/2010   10/29/2010     0.25         14,915,246   $    3,728,509.35   $       1,853,509.35
    10/21/2010          11/5/2010   12/15/2010     0.25         14,915,246   $    3,728,227.50   $       1,853,228.25
      1/6/2011          1/31/2011    2/15/2011     0.04         18,644,057   $      746,320.00   $         371,320.04
     1/21/2011           2/4/2011    3/15/2011     0.20         18,644,057   $    3,729,547.81   $       1,854,548.01
      5/4/2011          5/16/2011    6/15/2011     0.20         18,647,468   $    3,732,481.70   $       1,857,481.90
     8/11/2011          8/26/2011    9/15/2011     0.20         18,647,468   $    3,729,141.66   $       1,854,141.86
    11/23/2011          12/9/2011   12/15/2011     0.20         18,647,468   $    3,729,044.40   $       1,854,044.60
     2/27/2012           3/9/2012    3/15/2012     0.10         18,647,468   $    1,865,322.71   $         927,822.81
     5/23/2012           6/4/2012    6/15/2012     0.10         18,647,468   $    1,864,572.30   $         927,072.40
      8/8/2012           9/3/2012    9/26/2012     0.10         18,647,468   $    1,865,623.56   $         928,123.66
     12/3/2012         12/14/2012   12/17/2012     0.10         18,647,468   $    1,864,701.52   $         927,201.62
     2/25/2013           3/8/2013   3/15/2013      0.10         18,647,468   $    1,864,565.40   $         927,065.50
     6/4/2013           6/14/2013   6/17/2013      0.05         18,647,468   $      932,260.15   $         463,510.20
     9/6/2013           9/17/2013   9/20/2013      0.05         18,647,468   $      932,509.06   $         463,759.11
    12/17/2013         12/30/2013    1/3/2014      0.05         18,647,468   $      934,664.78   $         465,914.83
     3/4/2014          3/14/2014    3/18/2014      0.05         18,647,468   $      932,356.51   $         463,606.56
    5/28/2014           6/9/2014    6/16/2014      0.05         18,647,468   $      932,283.69   $         463,533.74
     9/2/2014          9/15/2014    9/17/2014      0.05         18,647,468   $      928,687.24   $         462,243.09
TOTAL DIVIDENDS PAID                                                         $   65,773,952.07   $     33,875,793.59


        15.      These dividends were fraudulent transfers because Defendants and the Defendant

Class exchanged no reasonably equivalent consideration for what they received and LPHI was

insolvent and unsustainable at the time of the transfers. These distributions deprived Life Partners




PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION – Page 5
Case 16-04036-mxm Doc 460 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 10 of 28
   Case 4:19-cv-00497-O Document 10 Filed 01/21/20 Page 11 of 29 PageID 86



 of amounts which otherwise would be available to administer and maintain the life insurance

 policies at the heart of Life Partners’ business for the benefit of the defrauded Investors.

            16.       As a result, Plaintiffs brought the Complaint to recover the substantial monies

 transferred to Defendants and the Defendant Class asserting the following claims: 9

                  •   Actual Fraudulent Transfer –Tex. Bus. & Com. Code § 24.005(a)(1) through 11

                      U.S.C. §§ 544, 550, 551 (against Defendant Class and all Subclasses) See Exhibit

                      A at ¶¶ 275-288;

                  •   Constructive Fraudulent Transfer - Tex. Bus. & Com. Code § 24.005(a)(2)

                      through 11 U.S.C. §§ 544, 550, 551 (against 2011-2013 Subclass and 2013-2015

                      Subclass) See Exhibit A at ¶¶ 289-300;

                  •   Actual Fraudulent Transfer –11 U.S.C. § 548(a)(1)(A), 550, 551 (against 2013-

                      2015 Subclass) See Exhibit A at ¶¶ 301-308;

                  •   Constructive Fraudulent Transfer - 11 U.S.C. § 548(a)(1)(B), 550, 551 (against

                      2013-2015 Subclass) See Exhibit A at ¶¶ 309-318;

                  •   Preference - 11 U.S.C. § 547, 550, 551 (against Defendant Class, including any

                      named or unnamed member who are insiders) See Exhibit A at ¶¶ 319-329; and

                  •   Disallowance of Defendants’ Claims – 11 U.S.C. § 502(d) (against Defendant

                      Class and all Subclasses) See Exhibit A at ¶¶ 330-331.

                                  II.      ARGUMENT & AUTHORITIES

            17.       A motion for class certification must assert that there is a definable class, that the

 four requirements of Rule 23(a) are met, and that the class meets at least one of the three categories

 of Rule 23(b). FED. R. CIV. P. 23(a); FED. R. CIV. P. 23(b). The party seeking class certification


 9
     See Plaintiffs’ Second Amended Complaint, attached hereto as Exhibit A.



 PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION – Page 6
Case 16-04036-mxm Doc 460 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 11 of 28
   Case 4:19-cv-00497-O Document 10 Filed 01/21/20 Page 12 of 29 PageID 87



 bears the burden of proving that all of the required elements of Rule 23 are met by a preponderance

 of the evidence. Mary Kay Inc. v. Reibel, 327 F.R.D. 127, 129 (N.D. Tex. 2018). Plaintiffs can

 meet this burden as set forth herein.

 A.       Plaintiffs seek to certify a definable Defendant Class and Subclasses.

          18.      Plaintiffs bring this Motion to request that the Court certify a Defendant Class and

 four Defendant Subclasses with the named Defendants set forth in ¶ 40 as class representatives.

          19.      Specifically, Plaintiffs propose the following Defendant Class:

          All persons or entities who were shareholders of record or beneficial owners of
          shares of LPHI and received at least $1,375 in total dividends at any time from
          January 2008 through February 2015, whether directly, through an intermediary
          holding company, or otherwise. Excluded from the class are Brian Pardo, Pardo
          Family Holdings, Ltd., Tad M. Ballantyne, Fred Dewald, Harold E. Rafuse, Ann
          M. Gray, 7-Eleven, Inc. Employees Profit Sharing Plan, Allied Waste, Peabody
          Energy Holding Company Master Trust, Ageon USA, Bank of New York Mellon,
          Northern Trust Bank NA, Wells Fargo Bank, Southside Bank, Kayne Anderson,
          Stephen C. Kwan, William M. Cross, William Chapman, and parties or entities that
          have settled with Plaintiffs. 10

          20.      Plaintiffs also propose the following subclasses (collectively the “Defendant

 Subclasses”), which align with the dividend declaration time periods applicable to each of

 Plaintiffs’ claims:

                   a.        All persons or entities who were shareholders of record or beneficial owners
                             of shares of LPHI and received dividends paid by LPHI at any time between
                             January 2008 through January 19, 2011, whether directly, through an
                             intermediary holding company, or otherwise. Excluded from the subclass
                             are Brian Pardo, Pardo Family Holdings, Ltd., Tad M. Ballantyne, Fred
                             Dewald, Harold E. Rafuse, Ann M. Gray, 7-Eleven, Inc. Employees Profit
                             Sharing Plan, Allied Waste, Peabody Energy Holding Company Master
                             Trust, Ageon USA, Bank of New York Mellon, Northern Trust Bank NA,
                             Wells Fargo Bank, Southside Bank, Kayne Anderson, Stephen C. Kwan,
                             William M. Cross, William Chapman, and parties or entities that have
                             settled with Plaintiffs (the “2008-2011 Subclass”);


 10
   In the event the proposed Defendant Class is certified, Plaintiffs will dismiss the Defendants currently named in the
 lawsuit that received less than $1,375 in total dividends. Plaintiffs reserve the right to continue to sue individually the
 defendants who received less than $1,375 in total dividends in the event that the class is not certified.



 PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION – Page 7
Case 16-04036-mxm Doc 460 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 12 of 28
   Case 4:19-cv-00497-O Document 10 Filed 01/21/20 Page 13 of 29 PageID 88



                   b.        All persons or entities who were shareholders of record or beneficial owners
                             of shares of LPHI and received dividends paid by LPHI at any time from
                             January 20, 2011 through January 19, 2013, whether directly, through an
                             intermediary holding company, or otherwise. Excluded from the subclass
                             are Brian Pardo, Pardo Family Holdings, Ltd., Tad M. Ballantyne, Fred
                             Dewald, Harold E. Rafuse, Ann M. Gray, 7-Eleven, Inc. Employees Profit
                             Sharing Plan, Allied Waste, Peabody Energy Holding Company Master
                             Trust, Ageon USA, Bank of New York Mellon, Northern Trust Bank NA,
                             Wells Fargo Bank, Southside Bank, Kayne Anderson, Stephen C. Kwan,
                             William M. Cross, William Chapman, and parties or entities that have
                             settled with Plaintiffs (the “2011-2013 Subclass”);

                   c.        All persons or entities who were shareholders of record or beneficial owners
                             of shares of LPHI and received dividends paid by LPHI at any time from
                             January 20, 2013 through January 20, 2015, whether directly, through an
                             intermediary holding company, or otherwise. Excluded from the subclass
                             are Brian Pardo, Pardo Family Holdings, Ltd., Tad M. Ballantyne, Fred
                             Dewald, Harold E. Rafuse, Ann M. Gray, 7-Eleven, Inc. Employees Profit
                             Sharing Plan, Allied Waste, Peabody Energy Holding Company Master
                             Trust, Ageon USA, Bank of New York Mellon, Northern Trust Bank NA,
                             Wells Fargo Bank, Southside Bank, Kayne Anderson, Stephen C. Kwan,
                             William M. Cross, William Chapman, and parties or entities that have
                             settled with Plaintiffs (the “2013-2015 Subclass”). 11


          21.      Plaintiffs have made significant efforts to identify the members of the Defendant

 Class. First, members of the class were identified through LPHI’s general ledger, company

 records, court filings, proofs of claim, and other related documents filed in the Bankruptcy Case.

 The General Ledger identified “Cede & Co-The Depos” (“Cede & Co.”) as receiving a large share

 of the dividend payments. After conducting further research, it was discovered that Cede & Co. is

 a specialized United States institution that works as a large clearing house that holds shares in its

 name for banks, brokers, and institutions in order to expedite the sale and transfer of stock. Cede




 11
   In the event the proposed Defendant Class is certified, Plaintiffs will dismiss the Defendants currently named in the
 lawsuit that received less than $1,375 in total dividends. Plaintiffs reserve the right to continue to sue individually the
 Defendants who received less than $1,375 in total dividends in the event that the class is not certified.



 PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION – Page 8
Case 16-04036-mxm Doc 460 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 13 of 28
   Case 4:19-cv-00497-O Document 10 Filed 01/21/20 Page 14 of 29 PageID 89



 & Co. provided a list that identified financial institutions who were acting as intermediaries for

 LPHI shareholders. See Exhibit B-1; and see Exhibit B-2.

            22.      Second, Plaintiffs issued subpoenas to the intermediaries on the list provided by

 Cede & Co. requesting information regarding persons who held shares in LPHI and received

 dividends from January 2008 through February 2015. 12

            23.      Plaintiffs retained and designated an expert forensic accounting firm, Brandi

 Kleinman of Veritas Advisory Group (“Veritas”), to review the data from LPHI and received from

 the intermediary financial institutions and to establish a method to identify and to identify members

 of the proposed class. The Declaration of Brandi Kleinman is attached hereto as Exhibit B and

 incorporated herein by reference. This method and the resulting analysis (current through April

 12, 2019) are detailed in the Expert Report, attached hereto as Exhibit B-1, and the Updated Expert

 Report attached hereto as Exhibit B-2. Veritas concluded that the shareholder defendant class

 could be defined and ascertained. 13

            24.      From the complete set of 25,141 14 identified individual shareholders, it was

 determined by Plaintiffs to exclude from the Defendant Class they seek to certify persons or

 entities that received less than $1,375 in total dividend payments during the relevant period. After

 performing this analysis, Veritas identified by name and address 1,986 individual shareholders and

 51 entity shareholders, as well as 159 shareholders with partial identifying information such as an

 account number or clearing account number, 15 that received LPHI dividend payments in at least


 12
      To date, information has been produced by 51 intermediaries. See Exhibit B.
 13
      Plaintiffs’ Expert Designations Related Solely to the Issue of Class Certification is attached hereto as Exhibit D.
 14
   This count excludes Brian Pardo, Pardo Family Holdings, Ltd., Tad M. Ballantyne, Fred Dewald, Harold E. Rafuse,
 Ann M. Gray, and individuals that have settled with Plaintiffs.
 15
   Plaintiffs are continuing to work with Veritas and the intermediaries to identify these shareholders by name and
 address.



 PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION – Page 9
Case 16-04036-mxm Doc 460 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 14 of 28
   Case 4:19-cv-00497-O Document 10 Filed 01/21/20 Page 15 of 29 PageID 90



 this amount.    These 2,196 shareholders received approximately $13.6 million in dividend

 payments.

        25.     Upon certification of the proposed Defendant Class, Plaintiffs propose notice be

 given to the known class members directly by first class mail to the last known address and to any

 unknown class members indirectly by sending notices by first class mail to intermediary financial

 institutions who may have clients that are members of the Defendant Class or Defendant

 Subclasses. Plaintiffs are prepared to pay reasonable expenses associated with providing notice

 and estimate it would cost approximately $2,000 to $3,000.

        26.     The discovery period for class certification has ended, but Plaintiffs have

 outstanding subpoenas that were timely served that may further identify members of the Defendant

 Class. Moreover, additional intermediaries were discovered through the subpoena responses

 received necessitating more discovery to identify additional shareholders by name and address.

 Plaintiffs intend and reserve the right to continue their efforts to identify shareholders that fit into

 the class definition, and, when they are identified, have the members noticed and included in the

 Defendant Class.

 B.     Because the requirements of Federal Rule of Civil Procedure 23(a) are satisfied, this
        Court should certify the Defendant Class and Defendant Subclasses.

        27.     The request sought in this Motion is maintainable as a defendant class action

 pursuant to Federal Rule of Civil Procedure 23(a).

        28.     Federal Rule of Civil Procedure 23(a) states as follows:

        One or more members of a class may sue or be sued as representative parties on
        behalf of all members only if: (1) the class is so numerous that joinder of all
        members is impracticable; (2) there are questions of law or fact common to the
        class; (3) the claims or defenses of the representative parties are typical of the
        claims or defenses of the class; and (4) the representative parties will fairly and
        adequately protect the interests of the class.




 PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION – Page 10
Case 16-04036-mxm Doc 460 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 15 of 28
   Case 4:19-cv-00497-O Document 10 Filed 01/21/20 Page 16 of 29 PageID 91



 These four prerequisites are often referred to, respectively, as numerosity, commonality, typicality,

 and adequate representation. This Defendant Class and Defendant Subclasses satisfy all of the

 Rule 23(a) prerequisites.

          i.        The Defendant Class and Defendant Subclasses satisfy the numerosity requirement.

          29.       The determination of whether a putative class satisfies the numerosity prerequisite

 for class certification is not based on numbers alone; the test is whether the class is so numerous

 that joinder of all members is impracticable. Relevant factors are the size of the class, judicial

 economy, the nature of the action, geographical location of class members, and the ease of

 identifying class members. In re TWL Corp., 712 F.3d 886, 893 (5th Cir. 2013). A class of 100 to

 150 members “is within the range that generally satisfies the numerosity requirement.” Mullen v.

 Treasure Chest Casino, LLC, 186 F.3d 620, 623 (5th Cir. 1999).

          30.       The numerosity prerequisite is clearly satisfied here:

                •   Number of Members. At this time, Plaintiffs have identified over 2,000 members
                    for the proposed Defendant Class. 16 Plaintiffs have identified 1,464 members of the
                    2008-2011 Subclass; 1,612 members of the 2011-2013 Subclass; and 1,011
                    members of the 2013-2015 Subclass.

                •   Geography. The members of the Defendant Class and Defendant Subclasses are
                    located in many of the United States.

                •   Judicial Economy. Due to size of the proposed Defendant Class, it would be a
                    massive waste of the judiciary’s valuable resources to litigate the same case
                    thousands of times over or require each Defendant Class member to be named,
                    served, and personally appear and/or hire counsel in this case. Judicial economy is
                    promoted by a Defendant Class here because the underlying facts and legal
                    determinations are shared amongst all members. Indeed, the class members
                    received dividend payments due to the fraud committed by Pardo and his
                    accomplices that is not an individualized determination. Thus, any determination
                    of the key issues in this case will apply to every member of the class allowing for
                    judicial efficiency.


 16
    This proposed Defendant Class limits that set forth in in the Second Amended Class Action Complaint by imposing
 a dollar-amount threshold. Plaintiffs identified 1,986 individuals, 51 entities, and 159 unique account identifiers who
 received an amount equal to or greater than $1,375 in dividend payments between 2008 and 2015.



 PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION – Page 11
Case 16-04036-mxm Doc 460 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 16 of 28
   Case 4:19-cv-00497-O Document 10 Filed 01/21/20 Page 17 of 29 PageID 92



                  •     Identifying Class Members. Plaintiffs and their retained expert have reviewed
                       shareholder data from 51 intermediaries and to date have identified over 2,000 class
                       members, which is a substantial amount of the proposed class. Plaintiffs continue
                       to work diligently to identify as many class members as possible. 17

            31.        For all of these reasons, Plaintiffs’ proposed class is so numerous that joinder of all

 members is impracticable.

            ii.        The Defendant Class and Defendant Subclasses satisfy the commonality and
                       typicality requirements.

            32.        Commonality requires a showing that “there are questions of law or fact common

 to the class” that generate common answers apt to drive resolution of litigation. FED. R. CIV. P. 23;

 Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 349 (2011) (opining that determination of a common

 question of law or fact will resolve an issue that is central to the validity of each one of the claims

 in one stroke) (internal citations omitted). “Like commonality, the test for typicality is not

 demanding.” Mullen v. Treasure Chest Casino, LLC, 186 F.3d at 625 (5th Cir. 1999). Typicality

 is satisfied when the class representative’s claims have the same essential characteristics of those

 of the other class members, such as a similar course of conduct or the same legal theories. Stirman

 v. Exxon Corp., 280 F.3d 554, 561 (5th Cir. 2002).

            33.        This lawsuit satisfies the commonality and typicality prerequisites because all of

 the issues presented and the answers to those issues are applicable to the entire class, and Plaintiffs’

 claims against all of the class members arise from the same set of operative facts and implicate the

 same legal theories. Specifically, Plaintiffs brought this adversary proceeding against a Defendant

 Class alleging the Defendant Class received dividend payments fraudulently transferred by Life

 Partners at the direction and under the control of Pardo and the other fraudster executives and

 accomplices. The adversary proceeding seeks the return of the dividend payment amounts to



 17
      See Exhibit B.


 PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION – Page 12
Case 16-04036-mxm Doc 460 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 17 of 28
   Case 4:19-cv-00497-O Document 10 Filed 01/21/20 Page 18 of 29 PageID 93



 Plaintiffs. The proper focus when analyzing a fraudulent transfer action is to examine the intent

 and circumstances of the transferor at the time of the transfer, it does not require knowledge or

 intent on the part of the transferee (in this case, the shareholder). See 11 U.S.C. § 548; TEX. BUS.

 & COM. CODE § 24.005(a); U.S. Bank Nat. Assoc. v. Verizon Commc’ns Inc., No. 3:10-cv-1842-

 G, 2012 WL 3100778 at *11 (N.D. Tex. July 31, 2012) (stating that “in a fraudulent transfer claim,

 the defendant’s intent or conduct is irrelevant.”). Thus, at issue for the Defendant Class is the

 conduct of the underlying fraud committed by Pardo and his accomplices, not any individual

 conduct or facts of any class member.

            34.      Additionally, Plaintiffs’ claims against the Defendant Class and Defendant

 Subclass contain common questions of law and fact because every member of the class received

 distributions in the form of dividends from LPHI at a time when LPHI had no profits to distribute.

 This is a determination that can be made on a class-wide basis both as to LPHI’s financial condition

 as well as the timing and amount of dividends to each class members. 18 See Exhibit B, Declaration

 of Brandi Kleinman. The common questions of law or fact include, but are not limited to, the

 following:

                  a. Whether the declaration and payment of one or more dividends by LPHI constituted
                     or actual or constructive fraudulent transfer under, inter alia, 11 U.S.C. §§ 544,
                     548, 550, 551;

                  b. Whether the distribution of dividends was intended to hinder, delay, or defraud
                     creditors within the meaning of the Texas Uniform Fraudulent Transfer Act or other
                     applicable fraudulent transfer law;

                  c. Whether LPHI received any value, reasonably equivalent value, or fair
                     consideration in exchange for the dividends declared and paid during the period
                     January 2008 through February 2015;

                  d. Whether LPHI was insolvent at the time of, or rendered insolvent by, or had
                     unreasonably small assets or capital in relation to its business or the transaction at


 18
      See Exhibit B-2, the Updated Veritas Expert Report.


 PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION – Page 13
Case 16-04036-mxm Doc 460 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 18 of 28
   Case 4:19-cv-00497-O Document 10 Filed 01/21/20 Page 19 of 29 PageID 94



                  the time or as a result of, the declaration and payment of one or more dividends
                  during the period January 2008 through February 2015; and

               e. Whether Plaintiffs may recover the amount of one or more dividends paid by LPHI
                  and received by shareholders during the period January 2008 through February
                  2015.

        35.       Adjudication of any one of the common questions of law or fact would lead to

 resolution applicable to every single member of the Defendant Class and Defendant Subclasses.

        36.       Plaintiffs’ claims against the named and representative Defendants, and the named

 and representative Defendants’ anticipated defenses to those claims, are typical of the claims and

 anticipated defenses of each member of the Defendant Class and the Defendant Subclasses. The

 claims or defenses of the representative Defendants are typical of the claims or defenses of the

 class members because this lawsuit stems from the same occurrence—the Defendant Class

 received distributions in the form of dividend payments from LPHI at a time when in fact LPHI

 had no profits to distribute. Put simply, the Defendant Class benefitted from Pardo’s (and others’)

 fraud when each received dividends declared by LPHI at the same time(s). Thus, the claims of the

 Plaintiffs as to the representative Defendants and the defenses of the representative Defendants are

 the same and therefore typical of the claims against or defenses of the Defendant Class and

 Defendant Subclasses. See Exhibit B.

        37.       For all of these reasons, (1) there are questions of law or fact common to Plaintiffs’

 proposed Defendant Class and Defendant Subclasses, and (2) the claims or defenses of the

 representative Defendants are typical of the claims or defenses of the Defendant Class and

 Defendant Subclasses.

        iii.      The Defendant Class and Defendant Subclasses satisfy the adequate representation
                  requirement.

        38.       The adequate representation requirement “encompasses class representatives, their

 counsel, and the relationship between the two” in order to ensure fair and adequate protection of


 PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION – Page 14
Case 16-04036-mxm Doc 460 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 19 of 28
   Case 4:19-cv-00497-O Document 10 Filed 01/21/20 Page 20 of 29 PageID 95



 the class. Berger v. Compaq Comput. Corp., 257 F.3d 475, 479 (5th Cir. 2001). “[T]he adequacy-

 of-representation requirement is satisfied as long as one of the class representatives is an adequate

 class representative. . . .” Local Joint Exec. Bd. Of Culinary/Bartender Trust Fund v. Las Vegas

 Sands, Inc., 244 F.3d 1152, 1162 n.2 (9th Cir, 2001). The Fifth Circuit’s “generic standard” notes

 the class representatives must have a sufficient level of knowledge and understanding of the

 litigation and not have conflicts of interest with the absent class members. Castro v. Collecto, Inc.,

 256 F.R.D. 534, 538 (W.D. Tex. 2009); see also Stott v. Capital Fin. Servs., Inc., 277 F.R.D. 316,

 324 (N.D. Tex. 2011).

         39.     The named Defendants, sued individually and as representatives of the Defendant

 Class and the Defendant Subclasses, were each shareholders during the relevant time periods and

 received distributions through dividends at a time when LPHI had no profits to distribute. The

 interests and defenses of the named Defendants are coincident with, and not antagonistic to, those

 of the Defendant Class or Defendant Subclasses. Each member’s interest is in defending the claims

 in this litigation and asserting the position that Plaintiffs are not entitled to recover the dividends

 paid to each Defendant Class member as damages. Plaintiffs believe that each of the named

 Defendants will fairly and adequately protect the interests of and have no conflict with the

 members of the Defendant Class and Defendant Subclasses. 19

         40.     Further, certain of the named Defendants have retained counsel and appeared and

 been active in this case and are therefore particularly qualified to be named as class representatives

 for the Defendant Class a whole and also for the following subclasses:

          Defendant Subclass                               Defendant Representative(s)
          2008-2011 Subclass                               James Alexander
                                                           David W. Lynn

 19
    Plaintiffs filed their Second Amended Class Action Complaint [Dkt. 41] on January 20, 2017, and named as
 defendants all shareholders that were known at that time.



 PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION – Page 15
Case 16-04036-mxm Doc 460 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 20 of 28
   Case 4:19-cv-00497-O Document 10 Filed 01/21/20 Page 21 of 29 PageID 96



                                                          Geoff B. Horst
                                                          Steven B. Deck
                                                          A.H. Brorman
                                                          John P. Ley
                                                          Clair Crossland
                                                          Robert G. Westrup
                                                          John Russell Gove
                                                          Steve Brorman
                                                          James Alexander
                                                          David R. Debusk
                                                          Steven B. Deck
             2011-2013 Subclass                           John P. Ley
                                                          Clair Crossland
                                                          Robert G. Westrup
                                                          John Russell Gove
                                                          Steve Brorman
                                                          James Alexander
                                                          Russell J. Cepelak
                                                          David R. Debusk
                                                          Steven B. Deck
             2013-2015 Subclass                           John P. Ley
                                                          Clair Crossland
                                                          Robert G. Westrup
                                                          John Russell Gove
                                                          Steve Brorman


            41.     Therefore, Plaintiffs request that the Court appoint these named Defendants as

 representatives of the Defendant Class and the indicated Defendant Subclasses.

            42.     Alternatively, in the event this Court finds the current named Defendants not to be

 adequate representatives for the Defendant Class or any of the subclasses, Plaintiffs request leave

 to name additional defendants that are significant shareholders discovered since the filing of the

 Second Amended Class Action Complaint [Dkt. 41]. Following extensive discovery, Plaintiffs can

 now identify the most significant shareholders in each subclass, 20 and, if necessary, Plaintiffs can




 20
      See Exhibit B, Declaration of Brandi Kleinman.


 PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION – Page 16
Case 16-04036-mxm Doc 460 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 21 of 28
   Case 4:19-cv-00497-O Document 10 Filed 01/21/20 Page 22 of 29 PageID 97



 name these other significant shareholders, serve them, and move to appoint them as class

 representatives if they appear and retain counsel after service.

        43.     The Defendants identified in ¶ 40 will be adequate and appropriate representatives

 of the Defendant Class and of the designated Defendant Subclasses because the Defendants (1) are

 members of the class and subclass, (2) have the same interest as, and no conflicts with, the other

 class members, (3) have received dividends as a result of owning shares in LPHI common stock,

 (4) are actively participating in this litigation, and (5) are represented by competent counsel as

 further detailed in Section II.D.

 C.     Because the requirements of Federal Rule of Civil Procedure 23(b)(1) are satisfied,
        this Court should certify the Defendant Class and Defendant Subclasses.

        44.     Because all of the prerequisites of Rule 23(a) are satisfied, the Court should certify

 the Defendant Class and Defendant Subclasses if it fits into one or more of the categories described

 in Rule 23(b). The Defendant Class and Defendant Subclasses are maintainable pursuant to Rule

 23(b)(1)(A) and/or Rule 23(b)(1)(B).

        45.     Federal Rule of Civil Procedure 23(b)(1) provides:

        A class action may be maintained if Rule 23(a) is satisfied and if prosecuting
        separate actions by or against individual class members would create a risk of (A)
        inconsistent or varying adjudications with respect to individual class members that
        would establish incompatible standards of conduct for the party opposing the class;
        or (B) adjudications with respect to individual class members that, as a practical
        matter, would be dispositive of the interests of the other members not parties to the
        individual adjudications or would substantially impair or impede their ability to
        protect their interests.

        46.     “It is undisputed that the purpose of Rule 23 is to prevent piecemeal litigation–to

 avoid (i) a multiplicity of suits on common claims resulting in inconsistent adjudications and (ii)

 the difficulties in determining the res judicata effects of a judgment.” Stewart v. Winter, 669 F.2d

 328, 338 (5th Cir. 1982) (internal citations omitted). Preventing duplicative litigation of common

 claims also has a beneficial purpose of saving time and expense to the litigants and the courts. Id.


 PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION – Page 17
Case 16-04036-mxm Doc 460 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 22 of 28
   Case 4:19-cv-00497-O Document 10 Filed 01/21/20 Page 23 of 29 PageID 98



 In this case, both 23(b)(1)(A) and 23(b)(1)((B) are met, although only one is required for

 certification.

         47.      Here, Plaintiffs’ claims and the resulting findings are equally applicable to every

 member in the Defendant Class and Defendant Subclasses because Plaintiffs’ claims against all of

 the class members arise from the same set of operative facts and implicate the same legal theories.

 Indeed, Plaintiffs initiated this lawsuit because every member in the Defendant Class and

 Defendant Subclasses received distributions in the form of dividend payments from LPHI. The

 Defendant Class and Defendant Subclasses received dividend payments because they held shares

 of common stock in LPHI between 2008 to 2015, at a time when LPHI had no profits to distribute

 and was acting under the fraudulent direction of Pardo and his accomplices. If the proposed class

 is not certified, adjudication with each member could result in different outcomes from the next

 despite each class member receiving dividends at the same time and under the same circumstances

 and being pursued under the same legal theory with the same underlying facts as to the financial

 conditions of LPHI and the fraudulent conduct of LPHI business by Pardo and others. See First

 Fed. of Mich. v. Barrow, 878 F.2d 912, 920 (6th Cir. 1989) (holding that Rule 23(b)(1) is satisfied

 when there was a risk of inconsistent adjudication of the common issues that will lead to differing

 interpretations of the law).

         48.      Further, it is appropriate to certify a defendant class under Rule 23(b)(1) where it

 is apparent that resolution of a question common to all members of the class would foreclose

 unnamed members from defending themselves in court. See Lynch Corp. v. MII Liquidating Co.,

 82 F.R.D. 478, 482-83 (D. S.D. 1979) (certifying a defendant class under Rule 23(b)(1) where

 liability imposed on representatives shareholders would impede the unnamed shareholders from

 defending themselves in court); and see In re Integra Realty Resources, Inc., 179 B.R. 264, 271




 PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION – Page 18
Case 16-04036-mxm Doc 460 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 23 of 28
   Case 4:19-cv-00497-O Document 10 Filed 01/21/20 Page 24 of 29 PageID 99



 (Bankr. D. Colo. 1995) (certifying a defendant class of over 6,300 defendants who received

 unlawful distribution of dividend payments from a company at a time when the company was in a

 “dire financial condition[,]” And the Trustee sought to recover the dividend payments from the

 defendants under theories of fraudulent transfer and unlawful distribution.), aff’d, 354 F.3d 1246

 (10th Cir. 2004).

        49.     In a similar case, the Tenth Circuit upheld certification of a defendant class

 comprised of over 6,300 defendants receiving dividends. The trustee and plaintiff in In re Integra

 Realty Resources, Inc. brought a class action complaint against shareholders of ShowBiz Pizza

 Time, Inc. stock seeking to recover the benefit that was conferred onto the shareholders through

 dividend distributions under theories of fraudulent transfer pursuant to, in part, Tex. Bus. Com.

 Code § 24.001 and 11 U.S.C. §§ 105, 544, and 550. The Tenth Circuit upheld the class certification

 under Rule 23(b)(1)(B) on the ground that the trustee’s suit against a defendant or group of

 defendants “could be dispositive of all remaining suits. The first suit would thus decide the rights

 of absent shareholders without the class action’s assurance that they be adequately represented.”

 In re Integra Realty Res. Inc., 354 F.3d 1246, 1264 (10th Cir. 2004).

        50.     Here, adjudication against individual members of the Defendant Class and

 Defendant Subclasses would substantially impair or impede each member’s ability to properly

 defend themselves. It also is impractical for every member to have sufficient funds to properly

 defend itself from Plaintiffs’ claims unless the member is a part of a class. Further, requiring

 adjudication of thousands of separate cases against the members of the Defendant Class could lead

 to strategic delays by the individual members to stay their own case in an effort to see how the

 other cases are decided in order to better their own position. This guarantees duplicative litigation

 of common claims, waste of judicial resources, and incurring rampant expenses to litigate the same




 PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION – Page 19
Case 16-04036-mxm Doc 460 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 24 of 28
  Case 4:19-cv-00497-O Document 10 Filed 01/21/20 Page 25 of 29 PageID 100



 issue over and over again. See In re Integra Realty Resources, Inc., 179 B.R. at 271 (Bankr. D.

 Colo. 1995), aff’d, 354 F.3d 1246 (10th Cir. 2004) (finding certification of defendant class

 appropriate under Rule 23(b)(1) because the “sheer number of separate actions on very basic

 questions would not only consume significant judicial resources, but more importantly it would

 create a very high risk of varying adjudications with respect to individual members of the class.

 Class certification will assure that the rights of absent parties are adequately protected and not

 summarily dealt with by the application of stare decisis from a case to which they were not a

 party.”).

         51.    Because separate actions against each member of the Defendant Class would lead

 to adverse affects that would impair or impede their ability to protect their interests and also would

 create a risk of inconsistent or varying adjudications, the proposed Defendant Class and Defendant

 Subclasses satisfy Rule 23(b)(1). See also Section II.B.ii (describing questions of law and fact

 common to the members of the Defendant Class).

 D.      The Court should appoint Thomas S. Brandon, Jr. of Whitaker, Chalk, Swindle &
         Sawyer, LLP as Class Counsel.

         52.    Unless a statute provides otherwise, a court that certifies a class must appoint class

 counsel. FED. R. CIV. P. 23(g). The appointed class counsel must fairly and adequately represent

 the interest of the class. FED. R. CIV. P. 23(g)(4). In appointing class counsel, the court must

 consider the following: “(i) the work counsel has done in identifying or investigating potential

 claims in the action; (ii) counsel’s experience in handling class actions, other complex litigation,

 and the types of claims asserted in the action; (iii) counsel’s knowledge of the applicable law; and

 (iv) the resources that counsel will commit to representing the class[.]” FED. R. CIV. P. 23(g)(1)(A).

 The court may also consider “any other matter pertinent to counsel’s ability to fairly and

 adequately represent the interests of the class[.]” FED. R. CIV. P. 23(g)(1)(C).



 PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION – Page 20
Case 16-04036-mxm Doc 460 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 25 of 28
  Case 4:19-cv-00497-O Document 10 Filed 01/21/20 Page 26 of 29 PageID 101



         53.     This Court should appoint Whitaker, Chalk, Swindle & Sawyer, LLP as class

 counsel and Thomas S. Brandon, Jr. as lead counsel for the Defendant Class and Defendant

 Subclasses because (i) 30 of the named Defendants and 12 of the proposed class representatives

 have already selected Thomas S. Brandon, Jr. to represent them; (ii) Mr. Brandon has already

 conducted investigations and participated in proceedings regarding the potential claims and

 defenses in this lawsuit, including filing motions before this Court; and (iii) Mr. Brandon and his

 firm have significant complex civil litigation, fraudulent transfer litigation, and class-action

 experience. Attached hereto as Exhibit C is Mr. Brandon’s firm profile.

         54.     Because 30 of the named Defendants and 13 of the proposed Class Representatives

 have already selected Mr. Brandon to represent them, the Defendants are required to pool resources

 and create a common fund in order to pay to Mr. Brandon any attorney’s fees to which he may be

 owed after the conclusion of this adversary proceeding. Alternatively, in the event the currently

 named Defendants, any newly allowed defendants, and any appointed class representatives have

 engaged other counsel or otherwise do not agree to the appointment of Mr. Brandon, Plaintiffs

 request that this Court allow sufficient time for the Defendants to confer regarding class counsel

 and leave open the option for obtaining new or additional counsel to serve as class counsel at the

 Plaintiffs’ request.

                                         III.    PRAYER

         For the foregoing reasons, Plaintiffs request that the Court (i) certify the Defendant Class

 and Defendant Subclasses set forth in ¶¶ 19 and 20 ; (ii) appoint A.H. Brorman, David W. Lynn,

 Geoff B. Horst, Russell J. Cepelak, John Russell Gove, Robert G. Westrup, John P. Ley, Steve

 Brorman, Steven B. Deck, Clair Crossland, David R. Debusk, and James Alexander as class

 representatives for the Defendant Class and for the Defendant Subclasses as set forth in ¶ 40, and

 (iii) appoint Whitaker, Chalk, Swindle & Sawyer, LLP as counsel for the Defendant Class and


 PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION – Page 21
Case 16-04036-mxm Doc 460 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 26 of 28
  Case 4:19-cv-00497-O Document 10 Filed 01/21/20 Page 27 of 29 PageID 102



 Defendant Subclasses and designate Thomas S. Brandon, Jr. as lead counsel for the Defendant

 Class and Defendant Subclasses. Alternatively, Plaintiffs request leave to amend the Second

 Amended Class Action Complaint to add additional defendants and propose additional class

 representatives and/or class counsel. Plaintiffs also request all other and further relief to which

 they are entitled at law and in equity.

 DATED: May 31, 2019




                                                      Respectfully submitted,

                                                      THOMPSON & KNIGHT LLP


                                                      By: /s/ Nicole L. Williams
                                                      Nicole L. Williams
                                                      Texas Bar No. 24041784
                                                      1722 Routh Street, Suite 1500
                                                      Dallas, Texas 75201
                                                      Telephone: 214.969.1700
                                                      Facsimile: 214.969.1751
                                                      Nicole.Williams@tklaw.com

                                                      ATTORNEY FOR PLAINTIFFS




 PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION – Page 22
Case 16-04036-mxm Doc 460 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 27 of 28
  Case 4:19-cv-00497-O Document 10 Filed 01/21/20 Page 28 of 29 PageID 103



                               CERTIFICATE OF SERVICE

         I hereby certify that on May 31, 2019, the foregoing was served on all parties entitled to
 service via the Court’s Electronic Filing System and to all others listed below pursuant to Federal
 Rule of Civil Procedure 5(b) (made applicable to this case pursuant to Federal Rule of Bankruptcy
 Procedure 7005).

  Camilla L. Westrup                                    Charles D. Westrup
  13331 White Oak Landing                               13331 White Oak Landing
  Houston, TX 77065                                     Houston, TX 77065

  J. Pat Shortal                                        Marilyn Swearingin
  722 W. County Road, Ste. C                            23598 Walnut Hollow Court
  Jerseyville, IL 62052                                 Jerseyville IL 62052

  Dorothy Ng                                            James Cushing-Murray
  20922 Sherman Dr.                                     Adams Lincoln Trust
  Castro Valley CA 94552                                6768 Golf Club Drive
                                                        Longmont CO 80503
  George M. Davidson
  841 County Road 320                                   Charmaine Wages
  Florence, AL 35634                                    8390 E. Vida de Ventura, Suite F-110
                                                        Scottsdale, AZ 85258
  Randal Kasamoto
  2971 Matese Dr
  Henderson NV 89052




                                                  /s/ Sydne K. Collier
                                                  Sydne K. Collier




 PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION – Page 23
Case 16-04036-mxm Doc 460 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 28 of 28
  Case 4:19-cv-00497-O Document 10 Filed 01/21/20 Page 29 of 29 PageID 104



                              CERTIFICATE OF CONFERENCE

        Nicole L. Williams, counsel for Plaintiffs, conferred on May 30, 2019 and May 31, 2019,
 with Thomas S. Brandon, Jr. and Robert A. Simon, counsel for several defendants, in compliance
 with the conference requirement in Local Bankruptcy Rule 7007-1. Thomas S. Brandon, Jr. and
 Robert A. Simon, counsel for several defendants, are opposed to the relief sought in this Motion.

        Nicole L. Williams, counsel for Plaintiffs, conferred on May 30, 2019 and May 31, 2019,
 with Phillip P. Owens, II, counsel for a defendant, in compliance with the conference requirement
 in Local Bankruptcy Rule 7007-1. Phillip P. Owens, II, counsel for a defendant, did not respond
 whether they are opposed or unopposed to the relief sought in this Motion. Therefore, they are
 presumed to be opposed.


                                                 /s/ Nicole L. Williams
                                                 Nicole L. Williams




 PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION – Page 24
